Citation Nr: 1641810	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  07-03 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than April 20, 2005, for the award of service connection for left wrist arthritis.

2. Entitlement to an initial evaluation in excess of 10 percent prior to July 17, 2014, and 40 percent thereafter, for left wrist arthritis.

(The issue of whether there was clear and unmistakable error (CUE) in a May 30, 2007, Board of Veterans' Appeals decision that affirmed the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA is the subject of a separate Board decision with a different docket number.)


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service with the U.S. Army from January 1968 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a VA Decision Review Officer at a September 2015 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Neither a formal nor informal claim for entitlement to service connection for left wrist arthritis, or any other left wrist disability, was received prior to April 20, 2005.

2. Prior to July 17, 2014, the Veteran is in receipt of the maximum schedular evaluation available for limitation of motion of the left wrist; ankylosis of the left wrist is not demonstrated by the evidence of record during this period.

3. As of July 2014, the Veteran is in recepit of the maximum schedular evaluation available for ankylosis of the minor wrist joint; loss of use of the left hand is not demonstrated, as he maintains grasping and manipulation abilities.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 20, 2005, for the award of service connection for left wrist arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

2. The criteria for an initial evaluation in excess of 10 percent prior to July 17, 2014, and 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.63, 4.71a, Diagnostic Codes 5125, 5214, and 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Earlier Effective Date

The Veteran seeks an effective date earlier than April 20, 2005, for the award of service connection for arthritis of the left wrist.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  For the purposes of the instant appeal, a claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2014).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400 (a) (2015).

The Veteran asserts an effective date of approximately September 2003, the date of a private orthopedic evaluation which diagnosed posttraumatic derangement of the left wrist and hand.  However, a review of the record indicates that the Veteran did not submit a claim for a left wrist disability at the time he submitted the September 2003 private evaluation. There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

In July 2004, the Veteran submitted a claim for an unspecified wrist and shoulder disability secondary to his right knee disability.  While he did not specify whether he was claiming a disability of the left or right wrist, in subsequent communication received in April 2005, the Veteran referred only to a pending claim for a right wrist and shoulder disability.  Thus, despite the ambiguity of the July 2004 statement, it is clear from the evidence of record that the Veteran did not intend to seek compensation for a left wrist disability at the time of the July 2004 statement based on his subsequent clarification.  

Rather, the first indication the Veteran desired to seek compensation for a left wrist disability was at a DRO hearing conducted on April 20, 2005.  As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (b)(2).  As the earliest communication indicating a desire to file a claim of service connection for a left wrist disability is dated April 20, 2005, the Board finds that an effective date prior to April 20, 2005, for the award of service connection for a left wrist disability is not warranted.  Thus, the Veteran's appeal must be denied.  Id.  

II. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (i.e., a "staged rating").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The July 2015 rating decision on appeal awarded service connection for left wrist arthritis, and assigned initial evaluations of 10 percent prior to July 17, 2014, and 40 percent thereafter.  The Veteran asserts an evaluation of 60 is warranted throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pursuant to 38 C.F.R. § 4.71 (a), Diagnostic Code 5215, pertaining to limitation of motion of the wrist, the currently-assigned 10 percent evaluation is the maximum schedular evaluation available for limitation of the wrist, whether of the dominant or non-dominant extremity.  A higher evaluation is warranted if ankylosis is present in the wrist.  See 38 C.F.R. § 4.71 (a), Diagnostic Code 5214 (2015).  However, there is no evidence to demonstrate the Veteran suffered from ankylosis of the left wrist prior to July 17, 2014.  In this regard, the report of a March 2012 VA examination explicitly finds there to be no ankylosis of the left wrist.  The Veteran has not identified any objective medical evidence prior to the report of a July 17, 2014, VA examination indicating a diagnosis of ankylosis of the left wrist.  Additionally, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, an evaluation greater than 10 percent for arthritis of the left wrist is not warranted prior to this date.

With regard to an increased evaluation as of July 17, 2014, at 40 percent for unfavorable ankylosis, the Veteran has been assigned the maximum schedular evaluation for his left wrist disability under Diagnostic Code 5215.  However, a note appended to Diagnostic Code 5215 indicates that extremely unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125, which would warrant a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  The Veteran asserts that his left wrist disability results in the loss of use of his left hand.

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63 (2015).

With regard to loss of use of the left hand, the Board notes that the July 2014 VA examination report explicitly finds that there is not functional impairment of the left hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Furthermore, VA treatment records indicate the Veteran maintains use of his left hand.  For example, a June 2015 VA occupational therapy note indicates the Veteran exhibited 55 pounds of grasp, 16 pounds of lateral pinch, and 10 pounds of tip pinch of the left hand.  Therefore, it is clear from the record that the Veteran maintains the ability to grasp and manipulate objects with his left hand.

Based on the evidence discussed above, as well as other medical evidence of record, the Board finds the preponderance of the evidence is against the assignment of an increased initial evaluation at any point during the appeal, as there is no evidence of ankylosis of the left wrist prior to July 17, 2014, nor is there evidence of severe functional impairment so as to equal loss of use of the left hand.  Absent such evidence, the Veteran's appeal must be denied.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected arthritis of the left wrist.  See Thun v. Peake, 22 Vet. App. 111 (2008).




	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than April 20, 2005, for the award of service connection for arthritis of the left wrist is denied.

An initial evaluation in excess of 10 percent prior to July 17, 2014, and 40 percent thereafter, for arthritis of the left wrist is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


